DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,7,12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perman (US 2011/0132995).
Perman discloses: 1. A scent diffuser (abstract), comprising: a first housing 200,500 having a first circuit board 90(electrical components of plug is a circuit ¶23) disposed within the first housing (fig 1,3); a USB connector (title, plug 40,90,910) connected to a first circuit board(fig 3,90,0 connected to a computer), wherein the USB connector extends through an opening in a first end wall of the first housing(fig 3); a second housing 10 having a fragrance emitting member 20 and a heat producing second circuit board 100 (part of circuitry), and a plurality of fragrance emitting vents (fig 4), wherein the second housing is rotatably connected to the first housing (240,920,¶19) to selectively position the plurality of fragrance emitting vents (¶19); a hollow connecting member (920 extends from stem 900 (400,300)) having a center cylindrical section that extends from the second housing through a second end wall of the first housing 920(¶26,fig 4), opposing the first end wall of the first housing(fig 4), and into the first housing(fig 3,4), wherein the first housing and the second housing are rotatably connected by the hollow connecting member(fig 4); at least one wire connecting the first circuit board to the second circuit board(¶23 wires of heating mechanism 100), wherein the at least one wire extends through the hollow connecting member(stem 900,components 300,400).
                      
    PNG
    media_image1.png
    203
    486
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    345
    347
    media_image2.png
    Greyscale

2. The diffuser of claim 1 wherein the center cylindrical section of the connecting member extends between a first end section and a second end section of the center cylindrical section (fig 4,920 extends between 900 and 910). See the rejection of claim 1.
3. The diffuser of claim 2 wherein the center cylindrical section of the hollow connecting member has a detent that is positioned to align with and selectively be received within a detent hole in an opening on the second end wall of the first housing(fig 3,4 show a detent 920 extending from 900 and it would align with a hole in 910 in the recited opening).
7. The diffuser of claim 1 wherein the fragrance emitting member is slidably received within a bracket attached to a bottom surface of a top wall of the second housing( fig 3, 60, 70 slidably received in bracket of 20 and 300).
12. (new) The diffuser of claim 1 further comprising the hollow connection member having a first end section and a second end section, and a projection extending away from the first end section toward and within the first housing(fig 4,connector site 920. 
    PNG
    media_image3.png
    119
    92
    media_image3.png
    Greyscale

13. (new) A scent diffuser, comprising: a first housing having a first circuit board disposed within the first housing; a USB connector connected to a first circuit board; a second housing having a fragrance emitting member and a heat producing second circuit board(100 has circuitry); the second housing is rotatably connected to the first housing by a connecting member having a center cylindrical section; and the center cylindrical section of the hollow connecting member has a detent that is positioned to align with and selectively be received within a detent hole in an opening on the second end wall of the first housing(fig 3,4 show a detent 920 extending from 900 and it would align with a hole in 910 in the recited opening). See the rejection of claims 1,3.

14. (new) The diffuser of claim 13 further comprising at least one wire connecting the first circuit board to the heat producing second circuit board, wherein the at least one wire extends through the hollow connecting member(¶23 wires of heating mechanism 100, the at least one wire extends through the hollow connecting member, stem 900, components 300,400,fig 3). 
    PNG
    media_image4.png
    181
    281
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6,8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perman (US 2011/0132995) further in view of Cheung (US 2009/0196587) and Lord 5407642).
4. (currently amended) The diffuser of claim 2 wherein the second end section of the hollow connecting member has a transverse rod pivotally received within a bracket connected to the second housing.
The claim differs in a transverse rod pivotally received within a bracket connected to the second housing.
Cheung teaches such a rod in fig 34,47,¶100.
Lord teaches such a rod in fig 1.
The advantage is additional positioning capability.
The references are in the same field of endeavor and are reasonably pertinent to the problem of the claim invention.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Perman by supplementing its connector 920 or at top of 900 or at 30 shown in fig 3,4 with a transverse rod pivotally received within a bracket connected to the second housing as taught by Cheung and Lord for additional positioning capability.
5. The diffuser of claim 1 wherein the first housing has an on/off button, an indicator light (Cheung 795,992,1514) and a button cover (Cheung 602)positioned to selectively engage the on/off button(Cheung ¶83,fig 37A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Perman by supplementing its housing with an on/off button, indicator light and button cover as taught by Cheung for additional positioning capability.

6. The diffuser of claim 1 wherein the second housing has a top section (Cheung 602) connected to a bottom section (Cheung 604) with a living( BRI claim interpretation) hinge (Cheung 606,fig 35, Lord fig 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Perman by supplementing its housing with a living hinge as taught by Cheung and Lord for additional positioning capability.

8. The diffuser of claim 1 wherein the second housing has a top section having side walls, a partial top wall adjacent a first end and a second end, a cut-out section that extends between the partial top wall and partially down the side walls, and a cover hingedly connected to the top section with a captive hinge(Perman ¶12 any shape, 910,900 have sections and walls and 20,30 have a cut out for a fragrance reservoir with a snap fit cover at 50, Cheung ¶¶99,94,97,fig 37A,Lord fig 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Perman by supplementing its housing with second housing having a top, cut out sections and cover as recited as taught by Cheung and Lord for additional positioning capability.
9. The diffuser of claim 1 wherein the first circuit board is adapted to shut the diffuser off after a predetermined amount of time(Cheung ¶¶82 when power to USB,92, 116 memory device 980).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Perman by supplementing its diffuser to shut off after a predetermined amount of time using its computer as taught by Cheung for additional positioning capability.
10. (new) The diffuser of claim 8 further comprising the first housing having a top section connected to a bottom section; the top section having a top wall, side walls, the first end wall, and the second end wall; and the bottom section having a bottom wall, side walls, a first end wall and second end wall. See the rejection of claim 8. Cheung shows such a structural arrangement in fig 37A and 47 to accommodate fragrance material such as door 791 and top section 602.

11. (new) The diffuser of claim 10 wherein the top section and a bottom section of the second housing are connected with a captive (BRI claim interpretation) hinge, wherein the bottom section has a bottom wall, side walls, a first end wall, and a second end wall. See the rejection of claim 6.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hawes et al (US 2020/0154783) a connection for detachable  having a detent 138,148,128,118, ¶¶63,117,62,86 with a heating element where 118,128 have leads in the connector and power 120 can have a USB for charging ¶87.

    PNG
    media_image5.png
    711
    518
    media_image5.png
    Greyscale
      
    PNG
    media_image6.png
    276
    497
    media_image6.png
    Greyscale

See a hollow connector having leads therein De Jong et al (US 2014/0179170):
                             
    PNG
    media_image7.png
    440
    206
    media_image7.png
    Greyscale

    See Belongia et al (US 2010/0176213) fig 13,17,18, lens 112 for strips 116 for disbursing volatile material that has a detent:

    PNG
    media_image8.png
    673
    499
    media_image8.png
    Greyscale
        
    PNG
    media_image9.png
    662
    491
    media_image9.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on a combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761   

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761